Case 8:20-bk-10143-TA   Doc 408 Filed 03/25/21 Entered 03/25/21 15:14:09   Desc
                         Main Document     Page 1 of 8
Case 8:20-bk-10143-TA   Doc 408 Filed 03/25/21 Entered 03/25/21 15:14:09   Desc
                         Main Document     Page 2 of 8
Case 8:20-bk-10143-TA   Doc 408 Filed 03/25/21 Entered 03/25/21 15:14:09   Desc
                         Main Document     Page 3 of 8
Case 8:20-bk-10143-TA   Doc 408 Filed 03/25/21 Entered 03/25/21 15:14:09   Desc
                         Main Document     Page 4 of 8
Case 8:20-bk-10143-TA   Doc 408 Filed 03/25/21 Entered 03/25/21 15:14:09   Desc
                         Main Document     Page 5 of 8
Case 8:20-bk-10143-TA   Doc 408 Filed 03/25/21 Entered 03/25/21 15:14:09   Desc
                         Main Document     Page 6 of 8
Case 8:20-bk-10143-TA   Doc 408 Filed 03/25/21 Entered 03/25/21 15:14:09   Desc
                         Main Document     Page 7 of 8
Case 8:20-bk-10143-TA   Doc 408 Filed 03/25/21 Entered 03/25/21 15:14:09   Desc
                         Main Document     Page 8 of 8
